Name: 89/20/EEC: Council Decision of 14 December 1988 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health
 Date Published: 1989-01-12

 Avis juridique important|31989D002089/20/EEC: Council Decision of 14 December 1988 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free Official Journal L 009 , 12/01/1989 P. 0021 - 0023*****COUNCIL DECISION of 14 December 1988 amending Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine-fever free or swine-fever free (89/20/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 88/406/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC (4), and in particular Article 13a (2) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/303/EEC (5) recognizes certain parts of the territory of the Federal Republic of Germany, France, Greece and the Netherlands as being officially swine-fever free and certain other parts of the Federal Republic of Germany and the Netherlands as being swine-fever free; Whereas, in certain parts of the territory of France and the Federal Republic of Germany, swine fever has not been detected for more than one year; whereas vaccination against swine fever has not been authorized for at least the preceding 12 months; whereas the holdings concerned contain no pigs which have been vaccinated against swine fever; whereas consequently these parts of the territory fulfil the requirements for being recognized as officially swine-fever free for the purpose of intra-Community trade; Whereas, within the framework of an eradication plan, the Commission, by Decisions 88/343/EEC (6), 88/517/EEC (7) and 88/631/EEC (8) amending Decision 87/361/EEC (9), recognized certain new regions in France as being officially swine-fever free; whereas, however, the situation has changed for certain departments, namely those of DrÃ ´me, IsÃ ¨re, Loire and RhÃ ´ne, since that recognition and since the Commission proposal was lodged and whereas, by Decision 89/13/EEC (10), the Commission limited the officially swine-fever free status of those departments to 7 February 1989; whereas recognition of that status for the purpose of intra-Community trade should not become operative until the Commission has taken a final decision on the status of those departments; Whereas, in a certain part of the territory of the Netherlands, swine fever has not been detected for more than one year; whereas vaccination against swine fever has not been authorized for at least the preceding 12 months; whereas this part may also be recognized as officially swine-fever free in accordance with Directive 87/489/EEC, which amends Directive 64/432/EEC on this point; Whereas Directive 87/489/EEC must be transposed into national legislation no later than 31 December 1988; whereas it is necessary to take this situation into consideration in respect of the implications for Member States of the fact that the part of the Netherlands concerned has been recognized as officially swine-fever free; Whereas, within the framework of an eradication plan, the Commission, by Decision 88/455/EEC (1), amending Decision 87/492/EEC (2), has recognized certain new regions in the Netherlands as being officially swine-fever free; Whereas, in certain parts of the territory of Belgium, the Federal Republic of Germany, France, Italy and Spain, swine fever has not been detected for more than one year; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as swine-fever free for the purpose of intra-Community trade in fresh meat, HAS ADOPTED THIS DECISION: Article 1 Decision 88/303/EEC is hereby amended as follows: 1. In Article 2, 'in Annex I, chapter 4.2' is replaced by 'in Annex I, Chapter 4.2 and 4.3'. 2. In Annex I, Chapter 1: - in the second indent, 'Detmold' is added before 'Duesseldorf', - the fifth indent is replaced by the following: '- Niederbayern, Oberfranken, Oberpfalz, Unterfranken, Mittelfranken and Oberbayern within Bundesland Bavaria.' 3. In Annex I, Chapter 2: - the 11th indent is replaced by the following: '- Cher, Indre, Indre-et-Loire, Loir-et-Cher, Loiret and Eure-et-Loire in the Centre region', - the following indents are added: '- Doubs, Jura, Haute-SaÃ ´ne and Territoire de Belfort within Franche-ComtÃ ©, - CorrÃ ¨ze, Creuse and Haute-Vienne within Limousin, - Aisne, Oise and Somme within Picardie, - Alpes-de-Haute-Provence, Hautes-Alpes, Alpes-Maritimes, Bouches-du-RhÃ ´ne, Var and Vaucluse within Provence-Alpes-CÃ ´te d'Azur, - Ain, ArdÃ ¨che, DrÃ ´me, IsÃ ¨re, Loire, RhÃ ´ne, Savoie and Haute-Savoie within RhÃ ´ne-Alpes, - Aube, Marne, Haute-Marne and Ardennes within Champagne-Ardenne, - Haut-Rhin and Bas-Rhin within Alsace, - Ville-de-Paris, Seine-et-Marne, Yvelines, Essonne, Hauts-de-Seine, Seine-Saint-Denis, Val-de-Marne and Val d'Oise within Ile-de-France.' 4. In Annex I, Chapter 4, the following point is added: '3. The province of Limburg.' 5. In Annex II, Chapter 1, the indent is replaced by: '- Kassel, Darmstadt, Giessen, Muenster, Koeln, Weser-Ems, Arnsberg and Schwaben.' 6. In Annex II, Chapter 2 is replaced by the following: 'CHAPTER 2 Spain Autonomous regions: - Asturias - Baleares - Cantabria - Madrid - Murcia - Rioja (La) - Navarra Provinces: - AlmeriÃ ¡, CÃ ¡diz, CÃ ³rdoba, Granada, Huelva, JaÃ ©n, MÃ ¡laga and Sevilla within the autonomous region of Andalucia, - Huesca, Teruel and Zarogoza within the autonomous region of AragÃ ³n, - Ã vila, Burgos, LeÃ ³n, Palencia, Salamanca, Segovia, Soria, Valladolid and Zamora of the autonomous region of Castilla y Leon, - Albacete, Ciudad Real, Guadalajara, Cuenca and Toledo within the autonomous region of Castilla la Mancha, - Barcelona, Gerona, LÃ ©rida and Tarragona within the autonomous region of CataluÃ ±a, - Badajoz and CÃ ¡ceres within the autonomous region of Extremadura, - CoruÃ ±a (La), Lugo, Orense and Pontevedra within the autonomous region of Galicia, - Alicante, CastellÃ ³n and Valencia within the autonomous region of Valencia, - Alava, GuipÃ ºzcoa and Vizcaya within the autonomous region of Pais Vasco, - Palmas (Las) and Santa Cruz de Tenerife within the autonomous region of Canarias.' 7. In Annex II the following chapters are added: 'CHAPTER 3 Belgium - The provinces of Antwerp, West Flanders and Hainaut. CHAPTER 4 France - Haute Corse and Corse du Sud within Corse. CHAPTER 5 Italy - Alessandria, Asti, Cuneo, Novara, Torino and Vercelli (Piedmont region), - Valle d'Aosta, - Bergamo, Brescia, Como, Cremona, Mantova, Milan, Pavia, Sondrio et Varese (Lombardy region), - Bolzano and Trento (Trentino-Alto Adige region), - Belluno, Padua, Rovigo, Treviso, Venezia, Verona and Vicenza (Veneto region), - Gorizia, Pordenone, Trieste and Udine (region of Friuli Venezia Giulia), - Genova, Imperia, La Spezia and Savona (region of Liguria), - Bologna, Ferrara, Forli, Modena, Parma, Piacenza, Ravenna and Reggio Emilia (Emilia-Romagna region), - Perugia and Terni (Umbria region), - Ancona, Ascoli-Piceno, Macerata and Pesaro (Marche region), - Frosinone, Latina, Rieti, Rome and Viterbo (Lazio region), - Chieti, l'Aquila, Pescara and Teramo (Abruzzi region), - Campobasso and Isernia (Molise region), - Avellino, Benevento, Caserta, Naples and Salerno (Campania region), - Bari, Brindisi, Foggia, Lecce and Taranto (Puglie region), - Matera and Potenza (Basilicata region), - Catanzaro, Cosenza and Reggio Calabria (Calabria region).' Article 2 However, for the DrÃ ´me, IsÃ ¨re, Loire and RhÃ ´ne departments, recognition of the status of regions as officially swine-fever free shall take effect upon confirmation by the Commission of the status of those regions by the procedure provided for in Article 9 of Directive 80/1095/EEC (1), in accordance with Decision 89/13/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 1988. For the Council The President Y. POTTAKIS (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 194, 22. 7. 1988, p. 1. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 280, 3. 10. 1987, p. 28. (5) OJ No L 132, 28. 5. 1988, p. 76. (6) OJ No L 156, 23. 6. 1988, p. 68. (7) OJ No L 283, 18. 10. 1988, p. 32. (8) OJ No L 350, 20. 12. 1988, p. 57. (9) OJ No L 194, 15. 7. 1987, p. 31. (10) OJ No L 7, 10. 1. 1989, p. 34. (1) OJ No L 221, 12. 8. 1988, p. 53. (2) OJ No L 283, 6. 10. 1987, p. 12. (1) OJ No L 325, 1. 12. 1980, p. 1.